Citation Nr: 0023627
Decision Date: 09/06/00	Archive Date: 11/03/00

DOCKET NO. 98-14 000A              DATE SEP 06, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Los Angeles, California

THE ISSUE

Entitlement to a compensable evaluation for residuals of a fracture
of the left middle metacarpal, with periostitis.

REPRESENTATION

Appellant represented by:   AMVETS

ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel

INTRODUCTION 

The veteran served on active duty from April 1988 to April 1992.

This matter is before the Board of Veterans' Appeals (Board) on
appeal of a rating decision of the Department of Veterans Affairs
(VA) Regional Office (RO). In March 1996, the RO denied a
compensable evaluation for a left middle finger fracture.

In his substantive appeal received at the RO in September 1998, the
veteran indicated that he desired a hearing before a Member or
Members of the Board. However, in December 1998, on a form provided
by the RO, the veteran withdrew his request for a travel board
hearing and instead asked for a hearing with RO personnel.
Thereafter, a hearing was scheduled but the veteran did not appear
and eventually withdrew his request.

FINDING OF FACT

The service-connected residuals of a fracture of the left middle
metacarpal with periostitis are manifested by subjective complaints
of occasional pain with heavy lifting and repetitive gripping, and
normal X-ray findings, full range of finger motion without pain on
motion, weakness, lack of endurance, fatigue or incoordination, and
a recent physical examination characterized as entirely normal.

CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of a
fracture of the left middle metacarpal, with periostitis, have not
been met. 38 U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R. 4.1, 4.3,
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5226 (1999).

2 - 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records, specifically reports of medical history
completed by the veteran in December 1987 and February 1992,
reflect that on both occasions he reported being right handed.
Service connection was established in September 1993 for a fracture
of the middle finger with periostitis of the left hand. The RO
noted at that time that the veteran fractured his left middle
metacarpal in October 1990 while on active duty. A May 1993 VA
examination was referenced as showing no significant functional
impairment and no indication of ankylosis, and an x-ray of the left
hand showed an old healed fracture of the third "metatarsal (sic)"
with good alignment. The disability was assigned a zero percent
rating by the RO.

A VA examination was conducted in February 1996. It was noted that
during service the veteran had injured his middle finger during a
fire drill and that such involved a fracture that was treated with
closed reduction and casting and was currently well healed. The
veteran complained of occasional aches and pains in his middle
finger from the metacarpal to the tip of the finger. Physical
examination revealed "normal" motion of the metacarpophalangeal
joints; flexion was to 90 degrees and extension to 180 degrees.
Motion of the interphalangeal joints was also determined to be
normal. Proximal interphalangeal joint flexion was 90 degrees and
extension to 180 degrees. Distal interphalangeal joint flexion was
90 degrees and extension was 180. The examiner concluded that
finger motion was normal. According to an X-ray report, there was
no evidence of fracture or other abnormality of the left hand and
the study was interpreted as norma.l. The clinical examiner noted
that the fracture of the metacarpal had healed so well it was
difficult to find on the X-ray. The final diagnosis was subjective
complaint of pain in the left middle finger.

Private treatment records show that in April 1997, the veteran
complained of left hand pain. It was noted that he was "L" handed;
however, the "L" appears to be superimposed on other writing.
Physical examination revealed some palpable

3 -

deformity of the third metacarpal on the dorsal aspect of the hand.
The diagnosis was status post fracture of the left third
metacarpal. An April 1997 X-ray was interpreted as revealing no
significant abnormality. However, the clinical record indicates
that the X-ray showed slight angulation of the fracture.

In a subsequent statement the veteran reported that at times the
pain in his hand was unbearable and that he could not pick up heavy
objects with the hand because the pain was excruciating.

Private medical records reflect that in April 1999, the veteran
complained of intermittent left-hand pain when lifting heavy
objects. Examination of the extremities reportedly was normal. In
May 1999, following heavy lifting, he was noted to have scaling of
the skin on the palmar aspect and tenderness over the distal third
and fourth metacarpals and third and fourth metacarpal phalangeal
joints. Strength was intact. Some tendon noise was present with
flexion and extension of the third proximal interphalangeal joint.
X-rays were negative. The diagnosis was chronic left hand pain. The
veteran was referred for therapy, where was seen in October 1999.
He was noted to be right hand dominant. He complained of
intermittent pain in he area of the left third metacarpophalangeal
head area with lifting activities. At that time he was working as
an auto mechanic. Active range of motion of the metacarpophalangeal
joint was from 0 to 91 degrees; the proximal interphalangeal joint
was from 0 to 1 00 degrees; and the distal interphalangeal joint
was from 0 to 45 degrees. There were five degrees of angulation,
ulnarly, during "relaxed" posture of the hand. The veteran had
difficulty crossing the third finger over the second finger on the
left. Grip on the left was to 44 pounds before pain began as
opposed to 107 pounds on the right. It was noted that the veteran
was frustrated with a history of pain and "'angulation.'" He was
given putty to increase grip strength, pinch and adduction of the
third finger. No further occupational therapy was deemed necessary.
The diagnosis was left hand tendinitis of the third metacarpal
subsequent to fracture.

The most recent VA examination was conducted in November 1999. It
was noted that the veteran was primarily right handed and wrote
with his right hand. He

- 4 -

complained of left hand pain which was present at least three times
per week and provoked by heavy lifting and gripping. He denied any
swelling, subluxation or weakness in the finger. Grip strength
using the Jamar Dynamometer was "42 kilos, 44 kilos on the right
and 20 kilos, 24 kilos on the left." The veteran was able to make
a tight fist and he could perform apposition as well as
approximation bilaterally without difficulty. No amputations of the
fingers were noted. The range of motion of the left middle finger
was as follows: Distal interphalangeal flexion was from 0 to 90
degrees; proximal interphalangeal flexion was from 0 to 100
degrees; and metacarpal flexion was from 0 to 90 degrees. The
examiner noted that there was no pain, weakness, lack of endurance,
fatigue or incoordination with motion. Sensory status was grossly
intact and equal bilaterally. The examiner stated that examination
of the hand was "entirely normal" and finger motion was "entirely
normal." It was noted that the veteran could easily make a fist
with good hand strength and could approximate and appose his
fingers. There was no evidence of any abnormality on X-ray. The
examiner noted the veteran did complain of occasional pain in the
left middle finger provoked by heavy lifting and repetitive
sipping, consistent with periostitis. The examiner specifically
noted that on an objective basis there were no significant findings
and opined that the occupational effects of the injury were
relatively nil, noting the veteran did not take time off from work.
It was further opined that the effect of the injury on the
veteran's daily activities was minimal to nil. The veteran could
push, pull, twist, grasp, touch, express, and probe with his left
hand with slight difficulty with repetitive movements. The
diagnosis was status post fracture of the left middle metacarpal
with periostitis.

Criteria

Disability evaluations are determined by the application of the VA
Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4
(1999).

The percentage ratings contained in the Schedule represent, as far
as can be practicably determined, the average impairment in earning
capacity resulting from

5 -

diseases and injuries incurred or aggravated during military
service and the residual conditions in civil occupations. 38
U.S.C.A. 1155; 38 C.F.R. 4.1 (1999).

In determining the disability evaluation, VA has a duty to
acknowledge and consider all regulations which are potentially
applicable based upon the assertions and issues raised in the
record and to explain the reasons and bases for its conclusion.
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be
applied, the higher evaluation will be assigned if the disability
picture more nearly approximates the criteria for that rating.
Otherwise the lower rating will be assigned. 38 C.F.R. 4.7 (1999).

Where entitlement to compensation has already been established and
an increase in the disability rating is at issue, the present level
of disability is of primary concern Francisco v. Brown, 7 Vet. App.
55, 58 (1994).

The residuals of the fracture of the left middle metacarpal with
periostitis are currently evaluated as zero percent disabling under
Diagnostic Code 5226, which provides the rating criteria for
ankylosis of the middle finger. Where ankylosis is favorable or
unfavorable in the major or minor hand, a 10 percent disability
evaluation is assigned. 38 C.F.R. 4.71a, Diagnostic Code 5226.

Note: Extremely unfavorable ankylosis is to be rated as amputation
under Diagnostic Codes 5152 through 5156.

Diagnostic Code 5154 provides the rating criteria for amputation of
the middle finger. When there is amputation of the middle finger
without metacarpal resection, at the proximal interphalangeal joint
or proximal thereto of the major or minor hand a 10 percent
evaluation is warranted. When there is amputation of the middle
finger with metacarpal resection (more than one half the bone lost)
of the major or minor hand, a 20 percent evaluation is warranted.
38 C.F.R. 4.71a, Diagnostic Code 5154.

6 -

When classifying the severity of ankylosis and limitation of motion
of single digits and combinations of digits the following rules
particular to the disability in question are observed:

(1)Ankylosis of both the metacarpophalangeal and proximal
interphalangeal joints, with either joint in extension or in
extreme flexion, will be rated as amputation.

(2)Ankylosis of both the metacarpophalangeal and proximal
interphalangeal joints, even though each is individually in
favorable position, will be rated as unfavorable ankylosis.

(3)With only one joint of a digit ankylosed or limited in its
motion, the determination will be made on the basis of whether
motion is possible to within 2 inches of the median transverse fold
of the palm; when so possible, the rating will be for favorable
ankylosis, otherwise unfavorable. Limitation of motion of less than
1 inch in either direction is not considered disabling. 38 C.F.R.
4.71a (1999).

A note following Diagnostic Code 5219 states that extremely
unfavorable ankylosis of a finger exists if all the joints of the
finger are ankylosed in extension or in extreme flexion or if there
is rotation and angulation of bones. 38 C.F.R. 4.71a, Code 5219,
Note(a).

The Board also notes that, in evaluating the disability ratings of
the musculoskeletal system, functional loss must be considered.
"The functional loss ... may be due to pain, supported by adequate
pathology and evidenced by the visible behavior of the claimant
undertaking the motion. Weakness is as important as limitation of
motion and a part which becomes painful on use must be regarded as
seriously disabled." 38 C.F.R. 4.40 (1999).

If the disability involves a joint, consideration must be given to
whether there is less movement than normal, more movement than
normal, weakened movement, excess

7 -

fatigability, incoordination, and pain on movement, swelling,
deformity or atrophy of disuse. 38 C.F.R. 4.45 (1999).

With any form of arthritis, painful motion is an important factor
of disability, the facial expression, wincing, etc., on pressure or
manipulation, should be carefully noted and definitely related to
the affected joints. The intent of the rating schedule is to
recognize painful motion with joint or periarticular pathology is
productive of disability. It is the intention to recognize actually
painful, unstable, or malaligned joints, due to healed injury, as
entitled to at least the minimum compensable rating for the joint.
38 C.F.R. 4.59 (1999).

A rating determination under a diagnostic code which provides for
a rating solely on the basis of loss of range of motion, should be
portrayed "in terms of the degree of additional range-of-motion
loss due to pain on use or during flareups." DeLuca v. Brown, 8
Vet. App. 202, 206 (1995).

When all of the evidence is assembled, VA is responsible for
determining whether the evidence supports the claim or is in
relative equipoise, with the appellant prevailing in either event,
or whether a preponderance of the evidence is against a claim, in
which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App.
49 (1990).

When, after consideration of all of the evidence and material of
record in an appropriate case before VA, there is an approximate
balance of positive and negative evidence regarding the merits of
an issue material to the determination of the matter, the benefit
of the doubt in resolving each such issue shall be given to the
claimant. 38 U.S.C.A. 5107(b) (West 1991); 38 C.F.R. 3.102. 4.3
(1999).

Analysis

Initially, the Board notes the claim of entitlement to an increased
rating for the service connected residuals of a fracture of the
left middle metacarpal, is well grounded. 38 U.S.C.A. 5107(a) (West
1991). In general, allegations of increased

8 -

disability are sufficient to establish a well-grounded claim
seeking an increased rating. Proscelle v. Derwinski, 2 Vet. App.
629 (1992).

The Board is also satisfied that all relevant facts have been
properly developed. No further assistance to the veteran is
required to comply with the duty to assist mandated by 38 U.S.C.A.
5107.

The February 1996 VA examination of the veteran's left hand showed
essentially no objective evidence of residuals of his finger
fracture. The examiner noted that finger motion was normal and he
diagnosed only "subjective" complaint of pain of the left middle
finger. An X-ray at that time was interpreted as normal. At the
time of the most recent VA examination, the examiner specifically
found that examination and range of motion of the veteran's left
middle finger were both "entirely normal." The examiner also noted
that motion was without pain, weakness, lack of endurance, fatigue
and incoordination and an X-ray study was normal.

The Board notes the private medical records indicating that an X-
ray in April 1997 showed slight angulation of the fracture.
However, that interpretation appears to have been by the clinical
examiner rather than a radiologist, inasmuch as the actual X-ray
report indicates that there were no significant abnormalities and
that the X-ray showed only as old healed fracture. According to an
October 1999 therapy record, the veteran had difficulty crossing
the left third finger over the second finger and there were about
five degrees of angulation of the 3rd finger when the hand was
relaxed. Additionally, the veteran was reported to have reduced
grip strength. However, although the rating schedule reefers to
"angulation" of the bones, it specifies that there must be
extremely unfavorable ankylosis with rotation and angulation of the
bones to warrant rating the finger disability as an amputation,
thereby warranting a 10 percent rating. Such is not shown in this
case. In fact, as previously noted, at the time of the VA
examination in November 1999, the examiner found that the veteran
had full range of motion of the left middle finger joints, with no
pain, weakness, lack of endurance, fatigue or incoordination. Both
the physical examination and range of finger motion were described
by the

- 9 -

examiner as "entirely normal," while the examiner noted the
veteran's complaint of occasional finger pain provoked by heavy
lifting and repetitive griping. Thus, the evidence does not show
disability equivalent to ankylosis, either favorable, unfavorable
or extremely unfavorable, of the left middle finger.

For the reasons explained above, the Board finds a compensable
evaluation is not warranted upon application of the criteria
included in 38 C.F.R. 4.40 and 4.45 despite the April 1999 private
medical record notation of some tenderness in the left middle
finger and the October 1999 therapy treatment record noting reduced
grip strength. By the time of the November 1999 VA examination the
examination was described as normal and the examiner specifically
addressed the presence or absence of pain, weakness, lack of
endurance, fatigue and incoordination affecting motion of the left
middle finger, finding there were so such symptoms. The examiner
further opined that the occupational effect of the service-
connected left middle finger disability was relatively nil and that
the effect of the disability on the veteran's day to day activities
was minimal to nil, noting that the veteran had not taken any time
off from work due to the disability. The Board places considerable
probative weight on report of the November 1999 VA examination
since it shows the most recent status of the finger disability and
the examiner provided a specific opinion as to any functional loss
due to the service-connected disability as well ar, how the
disability affects the veteran's occupation and daily activities.

Based on the above, the Board finds the preponderance of the
evidence is against the claim of entitlement to a compensable
evaluation for residuals of a fracture of the left middle
metacarpal, with periostitis.

No question has been presented as to which of two evaluations would
more properly classify the severity of the service-connected
residuals of a fracture of the left middle metacarpal, with
periostitis, thus an allowance under 38 C.F.R. 4.7 is not
warranted. Although the veteran is entitled to the benefit of the
doubt where the evidence is in approximate balance, the benefit of
the doubt doctrine is inapplicable where, as here, the
preponderance of the evidence is against the claim for an increased
evaluation.

- 10 -                                                            
    
ORDER

Entitlement to a compensable evaluation for residuals of a fracture
of the left middle metacarpal, with periostitis, is denied.

JANE A. SHARP 
Member, Board of Veterans' Appeals



